ITEMID: 001-23267
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: YILMAZOGLU v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Muammer Yılmazoğlu, is a Turkish national, who was born in 1931 and lives in Izmir. He is represented before the Court by Mr G. Dinç, a lawyer practising in Izmir. The Turkish Government (“the Government”) did not designate an Agent for the purposes of the proceedings before the Court
The facts of the case, as submitted by the parties, may be summarised as follows.
On 6 May 1980 the applicant retired from his post at the Izmir Labour Court as a judge of the highest grade. Until 25 May 1987 he worked as a lawyer.
On 25 May 1987, following a request made by the applicant, the Supreme Council of Judges and Prosecutors re-appointed him to the Manisa Labour Court as a judge.
On 21 January 1991 the applicant lodged an application with the Supreme Council of Judges and Prosecutors requesting that his salary be calculated on a different basis and be increased accordingly. He argued that the period during which he had practised as a lawyer (i.e. 7 years and 19 days) should be included into his civil service while calculating his salary.
On 26 February 1991 the Supreme Council of Judges and Prosecutors dismissed the applicant’s request.
The applicant lodged an application with the Ankara Administrative Court to annul the Council’s decision. On 21 May 1991 the Ankara Administrative Court declined jurisdiction ratione loci and referred the case to the Izmir Administrative Court.
On 17 September 1991 the Izmir Administrative Court rejected the applicant’s request. The court ruled that it was not competent to examine the applicant’s claim as the decisions of the Supreme Council of Judges and Prosecutors were final and not subject to any judicial review. The applicant learned of this judgement on 30 October 1991.
On 7 November 1991 the applicant appealed to the Supreme Administrative Court against the judgment of the Izmir Administrative Court.
On 13 June 1995 the Supreme Administrative Court dismissed the applicant’s appeal. The decision of the Supreme Administrative Court was served on the applicant on 30 October 1995.
On 11 November 1995 the applicant requested the rectification of the Supreme Administrative Court’s decision. On 22 January 1997 the Supreme Administrative Court dismissed the applicant’s request for rectification of the decision.
According to Article 11 of the Act no. 2461 on the High Council of Judges and Prosecutors, the Minister of Justice or interested parties can ask the Council for the rectification of a decision within 10 days from its notification.
Article 12 of the same Act provides that the interested parties can object to the Council’s decision on rectification within 10 days from the date on which the decision is served on them. A committee presided over by the Minister of Justice examines the objection. The decision of the committee is definite. No appeal against this final decision can be lodged before another judicial authority.
